DETAILED ACTION

This office action is in response to the remarks and amendments filed on 7/13/2020.  Claims 2-21 are pending.  Claims 2-21 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first inventor to file provisions.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 8,400,094.  
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 9,078,686.  
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent 9,872,734.  
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent 10,905,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents each claim an apparatus that includes substantially the same structures as are recited in the instant application, including “a base,” “a pillar,” “an attachment structure,” a “table,” “a support arm,” and “a surgical instrument” (which reads on Applicant’s “surgical instrument manipulator” or “surgical manipulator”).  Additionally, Applicant’s claim 2 recites a vertically extending portion of a support arm, which remains “substantially vertical” as the attachment structure and link member are moved; these limitations are substantially the same as claim 1 of patent 9,872,734, which recites “the relationship between the patient table and the support arm does not change when the height of the attachment structure with respect to the base is changed,” which can also be seen in Fig. 6 of the patent; compare Fig. 6 of the instant application with Fig. 6 of patent 9,872,934.
Although the claims recitations at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.  Specifically, the degree to which the scope of the instant claims differ from the patented claims (if at all) would have been obvious to one of ordinary skill.


Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites that due to the link member (534) being attached to the vertically extending portion (550) that the vertically extending portion “remains substantially vertical as the link member is rotated relative to the pillar.”  However, this claimed motion is not possible with the structures that Applicant has disclosed and claimed.  See annotated Fig. 5 below; the attachment structure (530) and the link mechanism (534) have different lengths, therefore the portion of the vertical support arm (550) which is between them is constrained to travel on the two circles as shown, and must inherently tilt as shown below.  Applicant’s disclosure does not discuss any additional structures or sliding connections that might allow the vertical support arm to always remain in a vertical orientation while the link member (534) is rotated.  Appropriate correction is required.

    PNG
    media_image1.png
    856
    804
    media_image1.png
    Greyscale







Discussion of allowable subject matter

Applicant’s invention is directed toward a surgical system comprising, inter alia, a surgical instrument manipulator that is attached to a table by a link member that constrains movement of the apparatus to a specific regime.  As noted in the above rejections, Applicant’s invention is similar to the claimed invention of the priority applications.  The closest prior art is considered to be US Patent Application Publication 2007/0043338 to Moll et al. or US Patent Application Publication 2008/0167750 to Stahler et al., both of which teach a robotic surgical arm system with a table.  The apparatus of Moll and the apparatus of Stahler, however do not teach Applicant’s specific configuration of structures directed toward a link member and the range of motion that the link member provides.  Additional art of note (not prior art) includes US Patent 10,888,386 to Erye et al., and US Patent 11,197,728 to DeFonzo et al., both of which notably teach a surgical table that is capable of tilting, in conjunction with a set of robotic arms.  The disclosed structures of Erye and of DeFonzo are far more detailed than those of Applicant’s invention and Eyre or DeFonzo could be interpreted to disclose all of the structures that are disclosed and claimed in the instant application, however due to its later publication date, Eyre and DeFonzo are cited herein merely to indicate the current state of the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673